Citation Nr: 1704769	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  15-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disabilities (TDIU) for the period prior to September 1, 2016.

2.  Entitlement to a TDIU beginning September 1, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from January 1963 to November 1972.  He has been awarded a Purple Heart Medal among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board acknowledges that in August 2016 the Veteran appealed a June 2016 rating decision reducing the evaluation for service-connected coronary artery disease from 60 percent to 10 percent, effective September 1, 2016.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.  As such, that issue is not before the Board at this time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU beginning September 1, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the period prior to September 1, 2016, the evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  For the period prior to September 1, 2016, these disabilities included coronary artery disease, evaluated as 60 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to April 30, 2013 and 50 percent thereafter; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, for the period prior to September 1, 2016, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

The Veteran here is service connected for PTSD, tinnitus, coronary artery disease, and bilateral hearing loss.  From December 2010 through September 1, 2016, the Veteran's combined rating was 80 percent (coronary artery disease at 60 percent, PTSD at 30 percent prior to April 30, 2013 and 50 percent thereafter, tinnitus at 10 percent, and a noncompensable rating for bilateral hearing loss).

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Here, because coronary artery disease was rated as 60 percent disabling for the period prior to September 1, 2016, the Veteran has met the threshold schedular requirements.

In April 2013, the Veteran filed the present claim, contending that his service-connected disabilities prevented him from engaging in gainful employment.  He reported that he became too disabled to continue working at his self-employed towing business in May 2009.  His highest reported earnings of approximately $28,000 occurred in 2009 when he worked at his towing business.  The Veteran checked a box indicating that he had received three years of high school education but had not received any other education or training.

A January 2013 VA mental health treatment record indicates that the Veteran reported working in sanitation for Banta Foods and that past jobs included managing restaurants, working for an armored car company for nine years, and running his own tow and salvage business for 17 years.  He described himself as workaholic and reported being retired since 2005.

In April 2013, Dr. Win, the Veteran's VA physician, wrote that the Veteran "has multiple medical problems including [coronary artery disease] and COPD on home oxygen.  He is unemployable and he cannot perform any gainful employment."

In June 2013, a VA heart examination indicated that the Veteran experienced dyspnea, fatigue, and angina at 1 to 3 metabolic equivalents (METs) based on a self-report.  The examiner opined that the Veteran's low METs did not affect his ability to work because such results were more due to his COPD and morbid obesity than to his service-connected coronary artery disease.  Specifically, the examiner estimated that COPD contributed 80 percent to this impairment and morbid obesity 10 percent but that coronary artery disease was only 10 percent responsible for the low MET result.

In June 2013, a VA PTSD examiner noted that while the Veteran had some symptoms of short- and long-term memory impairment that were attributable to a non-service connected cognitive disorder, his remaining symptoms, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names or directions, flattened affect, disturbances of mood, difficulty establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances including work and work-like settings, were attributable to his service-connected PTSD.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran was unemployable as a result of the effects of his PTSD.  The examiner emphasized the Veteran's inability to cooperate, communicate and control anger and frustration in conflict situations, and his overall emotional instability and social discomfort.  The examiner further concluded that it was unlikely that he would be able to attend work regularly or reliably due to his PTSD.

In July 2013, a VA audiologist opined that while the Veteran's hearing loss impacted his ability to work in that he could not hear people unless they spoke loudly, that disability alone would not be a barrier to a wide range of employment settings.  She further observed, however, that some vocations could be problematic including ones with noisy environments, non-face-to-face communication (such as speakers, intercoms, etc.), and requiring attention to high pitched sounds (such as monitoring medical equipment or other alerting signals).  As to tinnitus, she opined that it would not impact his daily life or employment.

In the August 2013 rating decision, the RO denied the claim for a TDIU based on the results of the June 2013 VA heart examination and the January 2013 VA treatment record, which the RO cited in support of the proposition that "you work in sanitation for Banta foods...You described yourself as a workaholic."

In a September 2013 notice of disagreement, disputed the RO's finding that he was currently working for Banta Foods, and reported that he had not worked there since 2005.  He also reported difficulty hearing as a result of ringing in his ears which he claimed further contributed to his inability to maintain employment.

In a November 2013 letter, Dr. Win noted that the Veteran had not worked since 2005 and that he "cannot return to work and will never be employable."

Initially, the Board finds that the evidence shows that the Veteran is currently unemployable.  The June 2013 VA PTSD examiner determined, following a review of the claims file and an examination, that he was unemployable as a result of his PTSD.  Dr. Win, one of the Veteran's regular treating physicians, noted in two letters that he was unemployable, citing his "multiple medical problems" which included both his service-connected coronary artery disease and his non-service connected COPD.  Although the June 2013 VA heart examiner attributed the Veteran's low metabolic equivalent testing to both service-connected and non-service connected disabilities, he nonetheless found that the Veteran experienced dyspnea, fatigue, and angina at 1 to 3 METs, which corresponds to the energy cost of standing quietly at rest.  See 38 C.F.R. § 4.104 (2016).  Given this evidence, the Board finds that there is little basis for the RO to conclude that the Veteran is still currently employed and is a "workaholic."  Indeed, the remainder of the paragraph in the January 2013 VA treatment record cited in the rating decision reads, "He describes himself as a workaholic.  Retired since 2005."

Accordingly, the dispositive issue in this appeal is whether the Veteran's service-connected disabilities alone render him unemployable.  In this regard, the June 2013 VA PTSD examiner noted that the Veteran's service-connected PTSD symptoms, particularly as they relate to his ability to cooperate, communicate and control anger and frustration in conflict situations, and his overall emotional stability and social comfort level, rendered him unemployable.  As to hearing loss and tinnitus, the Veteran contends that both disabilities make it difficult for him to hear, which in turn contributes to his inability to maintain employment.  The Board finds this credible.  While the VA audiologist opined that, considered alone, neither hearing loss or tinnitus would prevent employment, she conceded that hearing loss could prevent him from working in noisy environments and settings that require attention to high pitched sounds or non-face-to-face communication.  Moreover, the audiologist only considered the effects of hearing loss and tinnitus separately.  Given the PTSD examiner's opinion, it would be reasonable to conclude that in a work setting, even relatively minor hearing impairment and tinnitus could exacerbate the Veteran's already limited ability to manage frustration and social conflict.  Finally, while the opinions provided by the VA heart examiner and Dr. Win raise some question as to the relative contribution of coronary artery disease, there does not appear to be any dispute that coronary artery disease has resulted in at least some significant occupational impairment.  

In sum, considering the Veteran's severe PTSD, the impact of his hearing loss and tinnitus (including how those affect his PTSD), and the additional impairment resulting from his coronary artery disease, the Board finds that the evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As the reasonable doubt created by the evidence being at least in equipoise must be resolved in favor of the Veteran, entitlement to a TDIU for the period prior to September 1, 2016 is warranted.  38 U.S.C.A. § 5107(b).

Finally, because the Board is granting entitlement to a TDIU, the Board has considered the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991), and whether entitlement to special monthly compensation at the housebound rate has been reasonably raised as part and parcel of the claim for a TDIU.  In this case, however, because all service-connected disabilities, including the 60 percent rating for coronary artery disease, contribute to the award for a TDIU, this issue is not raised.


ORDER

Entitlement to a TDIU for the period prior to September 1, 2016, is granted.





REMAND

As noted above, the Veteran has appealed the propriety of the reduction in the disability rating for coronary artery disease from 60 percent to 10 percent, effective September 1, 2016.  Since the claim for a TDIU beginning September 1, 2016 is in part dependent on the outcome of that appeal, the TDIU claim is inextricably intertwined with that issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, additional pertinent evidence, including a VA cardiovascular examination and cardiovascular disability benefits questionnaires, has been associated with the claims file since the most recent February 2015 statement of the case was issued.  On remand, this evidence should be considered in the first instance by the AOJ.

Finally, the Veteran has indicated that he receives treatment through the Veterans Health Care System of the Ozarks.  To the extent there are any outstanding treatment records associated with those facilities, such records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records associated with the Veterans Health Care System of the Ozarks.

2.  After issuing a statement of the case addressing the propriety of the reduction in the disability rating for coronary artery disease from 60 percent to 10 percent, effective September 1, 2016, readjudicate the issue of entitlement to a TDIU beginning September 1, 2016.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, furnish the appellant and his representative a supplemental statement of the case.

3.  If the Veteran perfects an appeal as to the propriety of the reduction in the disability rating for coronary artery disease from 60 percent to 10 percent, effective September 1, 2016, return both issues to the Board.  If not, return only the issue of entitlement to a TDIU beginning September 1, 2016 to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


